United States Navy–Marine Corps
            Court of Criminal Appeals
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                         Rocky RODRIGUEZ
                     Sergeant (E-5), U.S. Marine Corps
                                 Appellant

                              No. 201800265

                           Decided: 8 February 2019
       Appeal from the United States Navy-Marine Corps Trial Judiciary.
                               Military Judge:
              Lieutenant Colonel Eugene H. Robinson, Jr., USMC
   Sentence adjudged 11 May 2018 by a general court-martial convened
   at Camp Foster, Okinawa, Japan, consisting of a military judge sitting
   alone. Sentence approved by convening authority: a reprimand, reduc-
   tion to E-1, confinement for 5 years, 1 and a dishonorable discharge.
                               For Appellant:
                 Lieutenant Colonel Lee C. Kindlon, USMCR.
                                 For Appellee:
                               Brian Keller, Esq.
                          _________________________

         This opinion does not serve as binding precedent under
               NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________

                 Before WOODARD, TANG, and LAWRENCE,
                         Appellate Military Judges.


   1  The Convening Authority suspended confinement in excess of 30 months pursu-
ant to a pretrial agreement.
                 United States v. Rodriguez, No. 201800265


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§
859(a), 866(c).
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2